IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0522-11


                           JAMES DAVID TUTT, Appellant

                                             v.

                                THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                     FROM THE SIXTH COURT OF APPEALS
                           NACOGDOCHES COUNTY

                                       Per curiam.

                                      OPINION


       Appellant was convicted of the felony offense of driving while intoxicated and was

sentenced to confinement for forty years. The Court of Appeals affirmed the conviction. Tutt

v. State, ___S.W.3d___ (Tex. App. — Texarkana, No. 06-10-00183-CR, delivered March

11, 2011). Appellant’s petition for discretionary review was dismissed as untimely filed on

August 24, 2011. Appellant has filed a motion for rehearing requesting reinstatement of his

petition so that it will be considered by this Court. Appellant’s motion for rehearing is
                                                                                 Tutt - 2

granted. His petition for discretionary review received in this Court on July 29, 2011, is filed

as of October 19, 2011, and will be considered in accord with Tex.R.App.P. 68. (But see

order striking petition).




Delivered October 19, 2011
Do not publish